Citation Nr: 1036636	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-39 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected residuals 
of endometriosis.  

2.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
removal of a right cystic ovary. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to March 
1987.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued in November 2005 and August 
2006 by the Department of Veterans Affairs (VA) Regional Office 
in St. Petersburg, Florida (RO).  

With respect to the issue of entitlement to service connection 
for an acquired psychiatric disorder, the Board notes that the RO 
originally adjudicated the issue as entitlement to service 
connection for major depressive disorder with psychotic features.  
However, medical evidence of record reveals additional diagnoses 
of various acquired psychiatric disorders.  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, the Board has recharacterized the issue as 
shown on the first page of this decision and acknowledges that 
such description includes a claim of entitlement to service 
connection for all currently diagnosed acquired psychiatric 
disorders.


FINDINGS OF FACT

1.  A rating decision issued in April 1993 denied the Veteran's 
claim of entitlement to service connection for removal of the 
right ovary; she did not appeal this decision. 

2.  The additional evidence received since the April 1993 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for removal of a 
right cystic ovary. 




CONCLUSIONS OF LAW

1.  The April 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for removal of the right ovary has not been 
received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009). Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (i.e., describes what 
is meant by new and material evidence); (2) identifies what 
specific evidence is required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior denial on the merits; and (3) provides 
general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.

In the instant case, an August 2005 letter, sent prior to the 
initial unfavorable RO decision issued in November 2005, advised 
the Veteran that her claim of entitlement to service connection 
for removal of the right ovary was previously denied in an April 
1993 decision because the evidence of record demonstrated that 
her right ovary was removed primarily due to a cyst for which 
service connection was denied and that there was no medical 
evidence to show that the right cystic ovary had any medical 
relationship to the service-connected endometriosis.  The Veteran 
was advised of the need to submit new and material evidence in 
order to reopen her claim and was provided with the definition of 
new and material evidence.  The August 2005 letter further 
informed her of the information and evidence necessary to 
substantiate her underlying service connection claim.  As such, 
the Board finds that the August 2005 letter complied with the 
notice requirements as articulated in Kent, supra.  The Veteran 
was also advised of her and VA's respective responsibilities in 
obtaining the evidence and information necessary to support her 
claim.  Additionally, an October 2006 letter notified her of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman, 
supra.

While the October 2006 letter was issued after the initial 
November 2005 rating decision, the United States Court of Appeals 
for the Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 444 
F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that 
the issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after 
the October 2006 letter was issued, the Veteran's claim was 
readjudicated in the October 2006 statement of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

Relevant to the duty to assist, copies of service treatment 
reports as well as VA and private clinical records have been 
obtained.  The Veteran has not identified any additional, 
outstanding records necessary to decide her pending appeal.  The 
duty to assist also includes obtaining a medical examination or 
opinion when necessary to decide the claim.  The Board notes that 
the VCAA and its implementing regulations include clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining 
service records, records in the custody of a Federal agency, and 
private records adequately identified by the claimant, but, prior 
to reopening a claim, there is no duty to obtain a VA medical 
examination or opinion.  As the Veteran's claim is not reopened 
herein, there is no obligation on the part of VA to provide a 
medical examination or opinion in connection with her appeal.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of her claim. 



II.  Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final denial 
on any basis, either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented, will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted 
to VA. "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

A April 1993 rating decision denied the Veteran's claim of 
entitlement to service connection for removal of the right cystic 
ovary.  The Veteran did not appeal this decision.  As such, it is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1992).

The record before the adjudicators in April 1993 included the 
service treatment reports that, while demonstrating 
endometriosis, did not reflect ovarian cysts.  Also of record at 
that time were reports from VA hospitalization in September 1988 
for polycystic ovaries and the excision of a right ovarian myoma.  
An October 1988 rating decision to which the Veteran did not 
perfect an appeal denied service connection for polycystic 
ovaries, to include as secondary to endometriosis.  

In January 1989, the Veteran was hospitalized at a VA medical 
facility for complaints of chronic pelvic pain.  An exploratory 
laparotomy revealed a right cystic ovary, and she underwent a 
right salpingo-oophorectomy.  The reports from this 
hospitalization were reviewed by the adjudicators who issued the 
April 1993 rating decision, and it was explained therein that 
service connection was denied for the removal of the right ovary 
because it was removed "primarily due to a cyst for which 
service connection had previously been denied," and there was no 
medical evidence showing any relationship between the right 
cystic ovary and the service-connected endometriosis.  

Reviewing the evidence received since the April 1993 rating 
decision, such includes a photocopy of private clinical records 
coincident with the hospitalization in 1992 that were of record 
at the time of the April 1993 decision.  Clearly, this evidence 
is not "new" as it was of record at the time of the April 1993 
rating decision.  Additional evidence received since the April 
1993 rating decision consists of VA outpatient treatment reports 
dated though 2006, none of which indicate that the Veteran's 
right ovarian cyst was related to service or her service-
connected endometriosis.  As such, these clinical reports are not 
material as they do not contain any clinical evidence or a 
medical opinion linking the right ovarian cyst to service or her 
service-connected endometriosis.  As for the assertions of the 
Veteran since the April 1993 rating decision linking the right 
cystic ovary to disability attributable to the service-connected 
endometriosis, they are duplicative of her allegations at the 
time of the April 1993 rating decision and not "material" as 
such assertions from laypersons as to matters that require 
medical expertise do not constitute material evidence to reopen 
the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding 
that lay assertions of medical causation cannot serve as a 
predicate to reopen a previously denied claim). 

In sum, the Board finds that none of the additional evidence 
received since the April 1993 rating decision raises a reasonable 
possibility of substantiating the Veteran's claim of entitlement 
to service connection for removal of a right cystic ovary as it 
does not contain probative and competent evidence demonstrating 
that the procedure was necessitated by symptomatology or 
pathology demonstrated in service or service-connected 
endometriosis.  Therefore, none of this evidence is material, and 
the claim for entitlement to service connection for removal of a 
right cystic ovary is not reopened.  As new and material evidence 
to reopen the finally disallowed claim for service connection for 
removal of a right cystic ovary has not been received, the 
benefit of the doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the claim for 
service connection for removal of a right cystic ovary is not 
reopened, and the appeal is denied.  


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder so that she is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has primarily contended that she suffers from an 
acquired psychiatric disorder, to include anxiety and depression, 
as a result of her service-connected residuals of endometriosis.  
To this end, she was afforded a VA psychiatric examination in 
July 2006.  The claims file was provided to the psychologist.  
The Veteran reported a history of mild symptoms of depression 
following her hysterectomy, but that her symptoms were not 
"really bad" and she did not receive any treatment at that 
time.  It was not until the mid 1990's after she began nursing 
her dying grandmother that the Veteran reported that her 
depression became particularly bad.  In addition, it was reported 
that the first psychiatric hospitalization occurred following the 
Veteran's father's death in 1998.  Given this history provided by 
the Veteran, the psychologist concluded that "I do not have any 
evidence that it is as likely as not that her depression is a 
result of her hysterectomy without resort to pure speculation."  

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the July 
2006 VA examiner did not offer an opinion regarding the etiology 
of the Veteran's acquired psychiatric disorder, the Board finds 
that such examination and opinion are inadequate.  Therefore, a 
remand is necessary in order to afford the Veteran an adequate VA 
examination so as to determine the nature and etiology of her 
current acquired psychiatric disorder.

Additionally, on remand, the Veteran should be requested to 
identify any outstanding treatment records for her acquired 
psychiatric disorder and, thereafter, all identified records, to 
include those dated from May 2006 to the present from the VA 
facility in Pensacola, Florida, should be obtained for 
consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
outstanding treatment records relevant to her 
acquired psychiatric disorder.  After 
securing any necessary authorization from 
her, obtain all identified treatment records, 
to include treatment records dated from May 
2006 to the present from the Pensacola, 
Florida, VA facility.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of her acquired psychiatric 
disorder.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.

The examiner must first identify each 
currently diagnosed acquired psychiatric 
disorder.  The examiner should indicate 
whether such diagnosis or diagnoses meet the 
criteria found in the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The examiner should then provide 
an opinion as to whether it is likely, 
unlikely, or at least as likely as not that 
any current acquired psychiatric disorder 
found during the examination had its clinical 
onset during service or is related to any in-
service disease, event, or injury.  The 
examiner should also indicate whether the 
Veteran manifested a psychosis within one 
year of her service discharge in March 1987.  
Additionally, the examiner should opine as to 
whether the Veteran's service-connected 
residuals of endometriosis caused or 
aggravated any current acquired psychiatric 
disorder found on examination.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's acquired 
psychiatric disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and her representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


